Case 1-20-450¢4-aSt Docs Filed 10/14/20 centered LO/L4iz20 21700740

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

--- X Chapter 11

In re: Case No. 1-29 —- Y3@2Y
Omni Home LLC,

Debtor-in-Possession

 

pwn tenn ee nee ene eee cenenenee nee xX

STATEMENT PURSUANT TO LOCAL RULE 1074-1(c)

I am the sole owner of Omni Home LLC, and hereby attest that the filing of the above
referenced Chapter 11 case has been duly authorized.

—— Jeb
\ */ S/ Y

By: Jarnail Singh
Sole Owner and President
Omni Home, LLC

   

Gianna R. Guéeino

Nota Puolic Stale ¢ of New Yorld

N16. OT GUC 09343

QualiGe di in Sulla Counk
Expication Seplumb-ec DK |" U4
